Order entered January 31, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01526-CV

              CHRISTINE L. BLOW AND KENNETH A. BLOW, Appellants

                                                V.

 U.S. BANK, NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST
 TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR
 BY MERGER TO LASALLE BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR
  MORGAN STANLEY MORTGAGE LOAN TRUST 2006-11, AND SAMMY KNAPP,
                              Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02930-2015

                                            ORDER
       Before the Court is appellants’ January 27, 2017 motion for extension of time to pay for

the clerk’s and reporter’s records. We note the court reporter is not responsible for preparing and

filing the reporter’s record until the reporter’s fee has been paid or satisfactory payment

arrangements have been made.

       Accordingly, we ORDER appellants to file, within FIFTEEN DAYS from the date of

this order, written verification that appellants have paid for the reporter’s record or made

satisfactory payment arrangements with the court reporter. See TEX. R. APP. P. 35.3(b).
      We GRANT appellants’ motion for an extension of time to file appellants’ brief and

ORDER the brief to be filed within THIRTY DAYS from the date of this order.


                                                /s/    ELIZABETH LANG-MIERS
                                                       JUSTICE